DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al., U.S. Patent Publication 2017/0241244, in view of Entchev et al., U.S. Patent Publication 2014/0131035, hereinafter Barker and Entchev.
Regarding Claim 1, Barker discloses a perforating device comprising:
A perforating assembly section including at least one aperture configured for receiving a shaped charge (50; Paragraph 0022),
A control module section (as seen in Figure 1, defined as the upper region of the tool above the perforating 50 denoted by elements 20, 30, and 40 in Figure 1), the control module section including a hollow interior portion (as seen in Figure 1, the section includes a central chamber for elements 20, 30, and 40),
A ballistic channel open to and extending from the hollow interior portion to the at least one aperture in the perforating assembly (as seen in Figure 1, the lower portion of the housing enclosing booster 40 after the change in internal diameter; Paragraphs 0020, 0021),
A control module positioned within the hollow interior portion of the control module section, wherein the control module includes a housing (defined as the tubular element threaded between the upper section and the perforating section as seen in Figure 1 for initiating the perforation chain), the housing enclosed a donor charge (detonation cord 30) within an inner area of the control module, the donor charge positioned adjacent to the ballistic channel (as seen in Figure 1; Paragraphs 0018, 0020), and a portion of the control module (the inner bore of the control module housing element extending toward the lower threaded end) is positioned between the donor charge and the ballistic channel,  
A receiver booster (booster 40) positioned within the ballistic channel, at the portion of the ballistic channel that extends to the at least one aperture (as seen in Figure 1, the booster 40 extends to act as the primary ignition for the shaped charges in the perforation assembly; Paragraphs 0021, 0037);
Wherein the donor charge (30) is configured to produce a perforating jet upon initiation that pierces the portion of the control module housing positioned between the donor charge and the ballistic channel and that travels into the ballistic channel (as seen in Figure 1, detonating cord 30 when initiated starts the explosive chain by sending a jet downward piercing the bottom of the housing and out of the end of the bore at the downhole threaded end of the housing; Paragraphs 0018-0022).
While Barker discloses the above perforation assembly structures, it does not expressly disclose that the structures are part of an autonomous drone.
Additionally, Entchev teaches the use of an autonomous perforating drone (assembly 200’) which includes generic perforation assemblies, depth correlation devices (214), and an onboard control assembly (216) configured to allow the assembly to be deployed into a wellbore and be actuated autonomously at a desired location in the wellbore (Paragraphs 0148, 0151), wherein the on board controller is configured to initiate the detonation and firing of shaped charges (712) in the perforation gun in response to a detonation instruction (processed signals from the depth correlation device to determine accurate location allows for a firing signal to be sent; Paragraphs 0149, 0151-0153).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the perforation assembly of Barker to include the automated assemblies as aught by Entchev to allow the device to be deployed autonomously.  Doing so merely constitutes a substitution of a generic means of deploying the perforating gun into a wellbore for a self-regulating deployment feature with a reasonable expectation of success (MPEP 2143, Subsection I,B), wherein the modifications to the controllers likewise arise as a result of using such a deployment system.   Additionally, it is noted that such an assembly can simplify the equipment needed to perforate the wellbore over a more conventional wireline assembly (Paragraph 0029).
Regarding Claim 3, Barker further discloses that the control module section may be positioned at an end of the perforating tool (upper end of the perforation assembly as seen in Figure 1), wherein the control module section may be configured for engaging a mechanism for holding and moving the drone (Examiner notes in the absence of more specific structures, in view of the modifications made to make the assembly an automated drone, an upper portion of the tool would necessarily be configured to engage elements of the assembly including lubricators and wellheads at the top of the well, or as discussed by Entchev a deployment tractor to carry the tool; Paragraphs 0117, 0188).
Regarding Claim 4, in view of the modifications made in relation to Claim 1, Entchev further teaches that the on-board controller (216) includes at least one charging contact (for the detachable battery) and a programming contact (necessary as part of the ability to program the tool with a desired depth or casing collar identifying profile to properly correlate a depth to fire the perforating gun; Paragraphs 0041, 0046, 0135).
Regarding Claim 5, in view of the modifications made in relation to Claim 1, Entchev further teaches that the downhole controller (216) includes at least a programmable electronic circuit to provide depth correlation by measuring casing collar locations during deployment (Paragraph 0135).
Regarding Claim 6, in view of the modifications made in relation to Claim 1, Entchev further teaches that the downhole controller (216) includes at least a programmable electronic circuit, having one or more pin contacts (generically in the form of a coupling which allows a user to update the desired casing collar profile and depth correlation to actuate the perforating gun at a desired depth; Paragraph 0135) for relating a signal from an external control unit to the programmable circuit via the charging/programing contact.
Regarding Claim 7, in view of the modifications made in relation to Claim 1, Entchev further teaches that the control module includes a capacitor to activate a detonator (Paragraphs 0243, 0245) to initiate the perforation chain, wherein when included as part of the detonation chain of Barker would act to cause the control module to initiate the donor charge by detonating the detonator in response to the detonation instruction (in that the ballistic chain in Barker would include some initiating charge in the form of the detonator which would then activate the rest of the explosive elements).
Regarding Claim 8, in view of the modifications made in relation to Claim 1, Entchev further teaches that the controller for autonomous use (216) uses a programmable circuit for receiving and updating informing from a depth correlation sensor (casing collar locators) regarding the depth of the drone within the wellbore and transmitting the detonation signal to the detonator in response to the drone reaching a programed depth (Paragraph 0151) as part of the programming for the controller, wherein such a controller would initiate the donor charge upon receiving the signal (in accordance with the standard operation of the perforation gun of Barker) in response to determining that the depth of the drone meets a threshold depth of the detonation instruction (i.e. the drone is at a desired depth within the well).  
Regarding Claim 9, Barker further discloses that the donor charge (30) is integrated with an explosive load of the detonator (in so far as the detonator 15 is used to trigger the donor charge; Paragraph 0038).
Regarding Claim 10, Barker further discloses that the perforating assembly section includes a plurality of apertures (as seen in Figure 1) respectively configured for retaining a shaped charge (50; Paragraph 0024), wherein the perforation drone is configured for detonating shaped charged in an order from an upstream end to a downstream end (in so far as the booster 40 runs to initiate the charges starting at the top as seen in Figure 1).  
Regard Claim 11, Barker further discloses that the assembly includes at least one shaped charge (50) positioned within the aperture, wherein at least a portion of the aperture is positioned within a body portion of the drone such that at least a portion of the ballistic channel is adjacent an initiation end (read end) of the shaped charge and the ballistic channel (as seen in Figure 1), the aperture and shaped charge are together configured for direct initiation of the shaped charge by the detonation of the booster (40; Paragraphs 0021, 0038).
Regarding Claim 12, Barker further discloses that the perforation assembly includes a plurality of shaped charges (as seen in Figure 1), such that at least two charges are oriented to face opposite directions in their received apertures (as seen in Figure 1).
Regarding Claim 19, Barker discloses a perforating device comprising:
A perforating assembly section including at least on aperture configured for receiving a shaped charge (50; Paragraph 0022),
A control module section (as seen in Figure 1, defined as the upper region of the tool above the perforating 50 denoted by elements 20, 30, and 40 in Figure 1), the control module section including a hollow interior portion (as seen in Figure 1, the section includes a central chamber for elements 20, 30, and 40),
A ballistic channel open to and extending from the hollow interior portion to the at least one aperture in the perforating assembly (as seen in Figure 1, the lower portion of the housing enclosing booster 40 after the change in internal diameter; Paragraphs 0020, 0021),
A control module positioned within the hollow interior portion of the control module section (defined as the mechanisms and housings which are used to trigger the detonation initiators), wherein the control module includes a housing (defined as the tubular element threaded between the upper section and the perforating section as seen in Figure 1 for initiating the perforation chain), and a donor charge (detonation cord 30) housed within the housing of the control module and substantially aligned with the ballistic channel (as seen in Figure 1), wherein the control module is configured for initiating the donor charge in response to a detonation instruction (via detonation initiator 20; Paragraphs 0018-0021) and a portion of the control module (the inner bore of the control module housing element extending toward the lower threaded end) is positioned between the donor charge and the ballistic channel, wherein the donor charge (30) is configured to produce a perforating jet upon initiation that pierces the portion of the control module housing positioned between the donor charge and the ballistic channel and that travels into the ballistic channel (as seen in Figure 1, detonating cord 30 when initiated starts the explosive chain by sending a jet downward piercing the bottom of the housing and out of the end of the bore at the downhole threaded end of the housing; Paragraphs 0018-0022);
A receiver booster (booster 40) positioned within the ballistic channel, at the portion of the ballistic channel that extends to the at least one aperture (as seen in Figure 1, the booster 40 extends to act as the primary ignition for the shaped charges in the perforation assembly; Paragraphs 0021, 0037),
A first plurality of shaped charges (50) received in a first plurality of apertures in the body portion of the tool (as seen in Figure 1), wherein the first plurality of charges apertures are arranged in a first single radial plane and an initiation end of each of the charges is substantially adjacent to the booster (as seen in Figure 1, booster 40 runs to the charge carrier and the charges 50),
A second plurality of shaped charges received in a second plurality of apertures in the body portion, wherein the second plurality of charges are arranged in a second radial plane and an initiation end of each of the charges is substantially adjacent to the booster (Examiner notes that Barker discloses that any number of charges 50 can be utilized in a similar fashion to be actuated by the detonation booster 40 based on the desired perforation profile for the operation and can be arranged in helixes, at discrete intervals, or any appropriate arrangement; Paragraph 0024).
While Barker discloses the above perforation assembly structures, it does not expressly disclose that the structures are part of an autonomous drone.
Additionally, Entchev teaches the use of an autonomous perforating drone (assembly 200’) which includes generic perforation assemblies, depth correlation devices (214), and an onboard control assembly (216) configured to allow the assembly to be deployed into a wellbore and be actuated autonomously at a desired location in the wellbore (Paragraphs 0148, 0151), wherein the on board controller is configured to initiate the detonation and firing of shaped charges (712) in the perforation gun in response to a detonation instruction (processed signals from the depth correlation device to determine accurate location allows for a firing signal to be sent; Paragraphs 0149, 0151-0153).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the perforation assembly of Barker to include the automated assemblies as aught by Entchev to allow the device to be deployed autonomously.  Doing so merely constitutes a substitution of a generic means of deploying the perforating gun into a wellbore for a self-regulating deployment feature with a reasonable expectation of success (MPEP 2143, Subsection I,B), wherein the modifications to the controllers likewise arise as a result of using such a deployment system.   Additionally, it is noted that such an assembly can simplify the equipment needed to perforate the wellbore over a more conventional wireline assembly (Paragraph 0029).
Claims 2, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barker (2017/0241244) in view of Entchev (2014/0131035) and Grattan et al., U.S. Patent Publication 2008/0134922, hereinafter referred to as Grattan.
Regarding Claim 2, Barker in view of Entchev teaches the limitations presented in Claim 1 as previously discussed.  While Barker teaches the actuation of the detonators to trigger the shaped charges as discussed above along a ballistic channel running along a longitudinal axis of the tool, it does not teach the use of a ballistic interrupt.
Additionally, Grattan teaches the use of a perforation assembly which uses a ballistic interrupt (safety system 40) positioned within a ballistic channel (48) between two triggered explosive charges, the interrupt having a throughbore (via opening 66), being movable between open and closed positions (as seen in Figures 10 and 11), wherein the throughbore is substantially perpendicular to the longitudinal axis of the channel in a closed state (as seen in Figure 10) and the interrupt is configured to prevent a perforating jet from one charge from reaching a booster when in the closed state (Paragraphs 0066,  0076), and the throughbore is substantially parallel to the axis and co-axial with the ballistic channel when in the open state to allow communication from one detonated charge to another (Paragraphs 0076, 0077).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the perforation charge structure of Barker to include a ballistic interrupt as taught by Grattan.  Doing so would give a user greater control over the tool, assembly as it would prevent accidental actuation of the shaped charges at a time/location other than the predetermined desired ones (Abstract).
Regarding Claims 13-15, Barker discloses a method for perforating a wellbore formation comprising:
Arming a perforating assembly, wherein the perforating assembly comprises:
A perforating assembly section including at least on aperture configured for receiving a shaped charge, wherein at least a portion of the shaped charge and the aperture extend into a body of the assembly (50; Paragraph 0022),
A control module section positioned upstream from the perforating assembly section relation to the orientation of the assembly when deployed in the wellbore (as seen in Figure 1, defined as the upper region of the tool above the perforating 50 denoted by elements 20, 30, and 40 in Figure 1), the control module section including a hollow interior portion (as seen in Figure 1, the section includes a central chamber for elements 20, 30, and 40),
A ballistic channel open to and extending from the hollow interior portion to the at least one aperture in the perforating assembly (as seen in Figure 1, the lower portion of the housing enclosing booster 40 after the change in internal diameter; Paragraphs 0020, 0021),
A control module positioned within the hollow interior portion of the control module section, wherein the control module includes a housing (defined as the tubular element threaded between the upper section and the perforating section as seen in Figure 1) and the housing enclosed a detonator (20) a donor charge (detonation cord 30) within an inner area of the control module configured for initiating the donor charge in response to a detonation instruction (via detonation initiator 20; Paragraphs 0018-0021), the donor charge positioned adjacent to the ballistic channel (as seen in Figure 1; Paragraphs 0018, 0020), and a portion of the control module (the inner bore of the control module housing element) is positioned between the donor charge and the ballistic channel, wherein the donor charge (30) is configured to produce a perforating jet upon initiation that pierces the portion of the control module housing positioned between the donor charge and the ballistic channel and that travels into the ballistic channel (as seen in Figure 1, detonating cord 30 when initiated starts the explosive chain by sending a jet downward piercing the bottom of the housing and out of the end of the bore at the downhole threaded end of the housing; Paragraphs 0018-0022);
A receiver booster (booster 40) positioned within the ballistic channel, at the portion of the ballistic channel that extends to the at least one aperture (as seen in Figure 1, the booster 40 extends to act as the primary ignition for the shaped charges in the perforation assembly; Paragraphs 0021, 0037);
	Deploying the tool into the wellbore and detonating the at least one shaped charge by initiating the donor with the control module in response to a detonation instruction, wherein initiating the donor charge includes sending a detonation signal from the control module to the detonator, detonating the detonator in response to the detonation signal, and initiating the donor charge in response to detonating the detonator (in the absence of more specific details regarding the detonation instruction, the signal which acts to start the detonation chain would constitute a detonation instruction; Paragraphs 0017-0022).
While Barker discloses the above perforation assembly structures, it does not expressly disclose that the structures are part of an autonomous drone.
Additionally, Entchev teaches the use of an autonomous perforating drone (assembly 200’) which includes generic perforation assemblies, depth correlation devices (214), and an onboard control assembly (216) configured to allow the assembly to be deployed into a wellbore and be actuated autonomously at a desired location in the wellbore (Paragraphs 0148, 0151), wherein the on board controller is configured to initiate the detonation and firing of shaped charges (712) in the perforation gun in response to a detonation instruction (processed signals from the depth correlation device to determine accurate location allows for a firing signal to be sent; Paragraphs 0149, 0151-0153) by activating a detonator (Paragraphs 0243, 0245) to initiate the perforation chain after receiving the sensor signal to indicate a desired depth.
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the perforation assembly of Barker to include the automated assemblies as aught by Entchev to allow the device to be deployed autonomously.  Doing so merely constitutes a substitution of a generic means of deploying the perforating gun into a wellbore for a self-regulating deployment feature with a reasonable expectation of success (MPEP 2143, Subsection I,B), wherein the modifications to the controllers likewise arise as a result of using such a deployment system.   Additionally, it is noted that such an assembly can simplify the equipment needed to perforate the wellbore over a more conventional wireline assembly (Paragraph 0029).
While Barker teaches the actuation of the detonators to trigger the shaped charges as discussed above along a ballistic channel running along a longitudinal axis of the tool, it does not teach the use of a ballistic interrupt.
Additionally, Grattan teaches the use of a perforation assembly which uses a ballistic interrupt (safety system 40) positioned within a ballistic channel (48) between two triggered explosive charges, the interrupt having a throughbore (via opening 66), being movable between open and closed positions (as seen in Figures 10 and 11), wherein the throughbore is substantially perpendicular to the longitudinal axis of the channel in a closed state (as seen in Figure 10) and the interrupt is configured to preventing a perforating jet from one charge from reaching a booster when in the closed state (Paragraphs 0066,  0076), and the throughbore is substantially parallel to the axis and co-axial with the ballistic channel when in the open state to allow communication from one detonated charge to another (Paragraphs 0076, 0077).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the perforation charge structure of Barker to include a ballistic interrupt as taught by Grattan.  Doing so would give a user greater control over the tool, assembly as it would prevent accidental actuation of the shaped charges at a time/location other than the predetermined desired ones (Abstract).
Regarding Claim 16, Barker further discloses that the assembly includes at least one shaped charge (50) positioned within the aperture, wherein at least a portion of the aperture is positioned within a body portion of the drone such that at least a portion of the ballistic channel is adjacent an initiation end (read end) of the shaped charge and the ballistic channel (as seen in Figure 1), the aperture and shaped charge are together configured for direct initiation of the shaped charge by the detonation of the booster (40; Paragraphs 0021, 0038).
Regarding Claim 17, in view of the modifications made in relation to Claim 13, Entchev further teaches that the on-board controller (216) includes at least one charging contact (for the detachable battery) and a programming contact (necessary as part of the ability to program the tool with a desired depth or casing collar identifying profile to properly correlate a depth to fire the perforating gun; Paragraphs 0041, 0046, 0135), wherein a generic function test may be performed as part of the act of programming the controller to trigger the perforation charges at a desired depth/detected after a desired sensor profile is detected via the programming contact (Paragraph 0151, Examiner notes in the absence of a more specific recitation of the actions of such a test, programming the tool with a desired depth acts as a test to ensure function of the controller).
    Regarding Claim 18, in view of the modifications made in relation to Claim 1, Entchev further teaches that the controller for autonomous use (216) uses a programmable circuit for receiving and updating informing from a depth correlation sensor (casing collar locators) regarding the depth of the drone within the wellbore and transmitting a detonation signal to the detonator when the drone reaches a programed depth (Paragraph 0151), wherein such a controller would initiate the donor charge upon receiving the signal (in accordance with the standard operation of the perforation gun of Barker).  
Regarding Claim 20, Barker in view of Entchev teaches the limitations presented in Claim 19 as previously discussed.  While Barker teaches the actuation of the detonators to trigger the shaped charges as discussed above along a ballistic channel running along a longitudinal axis of the tool, it does not teach the use of a ballistic interrupt.
Additionally, Grattan teaches the use of a perforation assembly which uses a ballistic interrupt (safety system 40) positioned within a ballistic channel (48) between two triggered explosive charges, the interrupt having a throughbore (via opening 66), being movable between open and closed positions (as seen in Figures 10 and 11), wherein the throughbore is substantially perpendicular to the longitudinal axis of the channel in a closed state (as seen in Figure 10) and the interrupt is configured to preventing a perforating jet from one charge from reaching a booster when in the closed state (Paragraphs 0066,  0076), and the throughbore is substantially parallel to the axis and co-axial with the ballistic channel when in the open state to allow communication from one detonated charge to another (Paragraphs 0076, 0077).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the perforation charge structure of Barker to include a ballistic interrupt as taught by Grattan.  Doing so would give a user greater control over the tool, assembly as it would prevent accidental actuation of the shaped charges at a time/location other than the predetermined desired ones (Abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Duguet et al., U.S. Patent 6,418,853, teaches the use of a multi stage electric ignition element for pyrotechnic charges.
Hill et al., U.S. Patent Publication 2009/0050322, teaches the use of a perforating tool which includes internal communication ignition elements for triggering a shaped charge.
Tassaroli, U.S. Patent 8,875,787, teaches the use of a perforating gun wire system which includes a series of ignition mechanisms in line with a charge carrier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on 571-270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676